DETAILED ACTION
	Claims 1-21 are presented on 05/24/2021 for examination on merits.  Claims 1, 12, and 17 are independent base claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Applicant Arguments/Remarks or a section following the Remarks.

Note on Double Patenting
The instant application features the subject matter of determining the authenticated user in control of the first computing device and subsequently determining whether the user has maintained continuous control of the first computing device.  These features are unlike the parent applications, which are now U.S. Patent #10360364, #9763097, and #9432361.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 10-13, 15-18, and 20-21 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell (US 20050225427 A1).

As per claim 1, Bell teaches a method comprising: 
authenticating, by a first computing device, a user (par. 0035-0037: [the user] …being authenticated for the system the user is working on; here the system is computer 50; par. 0040); 
determining, by a security component executing on the first computing device, that the user is authenticated and in control of the first computing device (par. 0040-0041: the reader determines the user's presence by detecting the tag on the user's ID, reading the device ID field; Bell discloses that the user accesses a storage device after being authorized); 
after determining that the user is authenticated and in control of the first computing device, determining, by the security component, whether the user has maintained continuous control of the first computing device (par. 0041-0042: the reader determines the user's presence, which indicates that the user has maintained continuous control of the first computing device); and 
when the determination is that the user has maintained continuous control, issuing instructions, by the security component, that cause the first computing device to be maintained in an unlocked state, or when the determination is that the user has not maintained continuous control, allowing, by the security component, the first computing device to enter a locked state (par. 0043-0044 and 0046: sends its presence signal to the detector for [maintaining] an unlocked/activated state.  For example, if a user is in the room, and his RFID tag identifies him as being authorized, he will have access to use the telephone and computer; par. 0044: if the central controller 60 determines that the user is leaving the room, (e.g., using predetermined rules and/or algorithms), the central controller 60 puts the computer in standby or sleep mode, or disables the computer).

As per claim 2, Bell anticipates the method of claim 1, wherein the determining whether the user has maintained continuous control of the first computing device includes: 
interpreting, by the security component, motion data provided by the first computing device to determine whether the motion data indicates the user has maintained continuous possession of the first computing device (par. 0040: movement detection).

As per claim 4, Bell anticipates the method of claim 1, wherein the determining whether the user has maintained continuous control of the first computing device includes: 
interpreting, by the security component, acoustic data provided by the first computing device to determine whether the acoustic data indicates the user has maintained continuous possession of the first computing device (par. 0042-0043: A sonar unit 45 is desirably incorporated; sonar could be used in conjunction with the RFID tag to determine distance and bearing of the user; par. 0045: The sonar can also be used to recognize when a user is approaching the keyboard 20, which is part of the computer/PC 50).

As per claim 5 The method of claim 1, wherein the determining whether the user has maintained continuous control of the first computing device includes:
 determining, by the security component, from data indicative of user location whether the user has remained within a threshold distance of the first computing device (par. 0039: determine the range of the RFID tag 10; par. 0051: present (within range, for example) at a particular time).

As per claim 6, Bell anticipates the method of claim 5, wherein the determining, by the security component, from data indicative of user location whether the user has remained within a threshold distance of the first computing device includes: 
determining, by the security component, that the first computing device is paired with a second electronic device (par. 0050-0051: for example. If the RFID tag 10 of one authorized to use the telephone 65 responds to the interrogation signal, then it is determined that an authorized user is in the room, and the call is rung through to the telephone 65. However, if there is no response from an RFID tag 10 of an authorized user to the interrogation signal, it is determined that such a user is not available (e.g., is not in the room)); and 
determining, by the security component, whether the second electronic device has remained within a threshold distance from the first computing device (par. 0052-0053: [determining] multiple RFID tags), wherein: 
a determination that the user has remained in control, includes a determination that the second electronic device has remained within the threshold distance from the first computing device, and a determination is that the user has not remained in control includes a determination that the second electronic device has not remained within the threshold distance from the first computing device (par. 0052-0053: for example, when multiple RFID tags occupy the same RF channel. Accordingly, collision detection is preferably used to avoid or otherwise overcome the collisions between the data packets or signals of the variously transmitting RFID tags. For example, where collisions occur, repeat transmissions are desirably used until all the data packets are properly received).

As per claim 7, Bell anticipates the method of claim 6, wherein, when the determination is that the second electronic device has not remained within the threshold distance from the first computing device, the method further includes: 
issuing instructions, by the security component, that cause the first computing device to enter the unlocked state when: 
the security component determines that the second electronic device has returned to within the threshold distance from the first computing device after a first period of time (par. 0039: the strength of the returned signal from the RFID tag 10 or its waveform shape may be used by the detector to determine the range of the RFID tag 10); and 
the security component determines, from usage data received from the second electronic device, that the user was in continuous possession of the second electronic device during the first period of time (par. 0040: For example, if it is determined that the user is moving away from the keyboard, toward the door, the laptop could enter sleep mode. If the user is moving toward the keyboard, the laptop could awaken and be ready for usage as the user approaches the keyboard. This will save time for the user and power for the laptop.).

As per claim 10, Bell anticipates the method of claim 5, wherein the determining, by the security component, from data indicative of user location whether the user has remained within a threshold distance of the first computing device includes: 
interpreting, by the security component, acoustic data provided by the first computing device to determine whether the acoustic data indicates the user has remained within a threshold distance of the first computing device (par. 0059: [using] acoustic, RF, infrared and other wireless media; par. 0042-0043: A sonar unit 45 is desirably incorporated into the keyboard, … directs the sonar unit 45 to activate … locates and tracks the RFID tag 10. The distance and bearing of the RFID tag 10, and thus the user, can be determined using sonar techniques), wherein: 
a determination that the user has remained in control, includes a determination that the user has remained within the threshold distance from the first computing device, and a determination is that the user does not remain in control includes a determination that the user does not remain within the threshold distance from the first computing device (par. 0044-0045: determines that the user is leaving the room).

As per claim 11, Bell anticipates the method of claim 10, wherein, when the determination is that the user does not remain within the threshold distance from the first computing device, the method further includes: 
issuing instructions, by the security component, that cause the first computing device to enter the unlocked state when: 
the security component determines, from interpreting additional acoustic data provided by the first computing device, that the user has returned within the threshold distance from the first computing device after a first period of time (par. 0044-0045: Moreover, power savings can be realized. The predetermined rules and/or algorithms can be stored in memory in the PC 50 that is accessible to the central controller 60 … when a user is approaching the keyboard 20); and 
the security component determines, from interpreting the additional acoustic data, that the user was in continuous possession of the second electronic device during the first period of time (par. 0045: the sonar unit … can be incorporated into another device; par. 0048: another user may have access to the fax machine 67 and photocopier 69 and not be permitted to use the telephone 65).

As per claim 12, Bell teaches a non-transitory, computer-readable storage medium having stored thereon a plurality of instructions, which, when executed by a processor of a first computing device, cause the first computing device to: 
determine that a user is authenticated and in control of the first computing device (par. 0040-0041: the reader determines the user's presence by detecting the tag on the user's ID, reading the device ID field; Bell discloses that the user accesses a storage device after being authorized); 
after determining that the user is authenticated and in control of the first computing device, determine whether the user has maintained continuous control of the first computing device (par. 0041-0042: the reader determines the user's presence, which indicates that the user has maintained continuous control of the first computing device); and 
when the determination is that the user has maintained continuous control, issue that cause the first computing device to be maintained in an unlocked state, or when the determination is that the user has not maintained continuous control, allow the first computing device to enter a locked state (par. 0043-0044 and 0046: sends its presence signal to the detector for [maintaining] an unlocked/activated state.  For example, if a user is in the room, and his RFID tag identifies him as being authorized, he will have access to use the telephone and computer; par. 0044: if the central controller 60 determines that the user is leaving the room, (e.g., using predetermined rules and/or algorithms), the central controller 60 puts the computer in standby or sleep mode, or disables the computer).

As per claim 13, Bell anticipates the non-transitory, computer-readable medium of claim 12, wherein the determine whether the user has maintained continuous control of the first computing device includes: 
interpreting motion data provided by the first computing device to determine whether the motion data indicates the user has maintained continuous possession of the first computing device (par. 0040: movement detection).

As per claim 15, Bell anticipates the non-transitory, computer-readable medium of claim 12, wherein the determine whether the user has maintained continuous control of the first computing device includes: 
interpreting acoustic data provided by the first computing device to determine whether the acoustic data indicates the user has maintained continuous possession of the first computing device (par. 0042-0043: A sonar unit 45 is desirably incorporated; sonar could be used in conjunction with the RFID tag to determine distance and bearing of the user; par. 0045: The sonar can also be used to recognize when a user is approaching the keyboard 20, which is part of the computer/PC 50).

As per claim 16, Bell anticipates the non-transitory, computer-readable medium of claim 12, wherein the determine whether the user has maintained continuous control of the first computing device includes: 
determining from data indicative of user location whether the user has remained within a threshold distance of the first computing device (par. 0039: determine the range of the RFID tag 10; par. 0051: present (within range, for example) at a particular time).

As per claim 17, Bell teaches a system. comprising a first computing device including at least one processor and memory and instructions that when executed by the at least one processor cause the first computing device to: 
authenticate a user (par. 0035-0037: [the user] …being authenticated for the system the user is working on; here the system is computer 50; par. 0040); 
determine that the user is authenticated and in control of the first computing device  (par. 0040-0041: the reader determines the user's presence by detecting the tag on the user's ID, reading the device ID field; Bell discloses that the user accesses a storage device after being authorized); 
after determining that the user is authenticated and in control of the first computing device, determine whether the user has maintained continuous control of the first computing device (par. 0041-0042: the reader determines the user's presence, which indicates that the user has maintained continuous control of the first computing device); and 
when the determination is that the user has maintained continuous control, issue that cause the first computing device to be maintained in an unlocked state, or when the determination is that the user has not maintained continuous control, allow the first computing device to enter a locked state (par. 0043-0044 and 0046: sends its presence signal to the detector for [maintaining] an unlocked/activated state.  For example, if a user is in the room, and his RFID tag identifies him as being authorized, he will have access to use the telephone and computer; par. 0044: if the central controller 60 determines that the user is leaving the room, (e.g., using predetermined rules and/or algorithms), the central controller 60 puts the computer in standby or sleep mode, or disables the computer).

As per claim 18, Bell anticipates the system of claim 17, wherein the determine whether the user has maintained continuous control of the first computing device includes: 
interpreting motion data provided by the first computing device to determine whether the motion data indicates the user has maintained continuous possession of the first computing device.

As per claim 20, Bell anticipates the system of claim 17, wherein the determine whether the user has maintained continuous control of the first computing device includes: 
interpreting acoustic data provided by the first computing device to determine whether the acoustic data indicates the user has maintained continuous possession of the first computing device (par. 0040: movement detection).

As per claim 21, Bell anticipates the system of claim 17, wherein the determine whether the user has maintained continuous control of the first computing device includes: 
determining from data indicative of user location whether the user has remained within a threshold distance of the first computing device (par. 0039: determine the range of the RFID tag 10; par. 0051: present (within range, for example) at a particular time).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 3, 8, 14, and 19 rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Fang (CN 101256700 A).

As per claim 3, Bell anticipates the method of claim 1, but does not explicitly disclose using visual data for an indication that the user has maintained continuous possession of the first computing device.  This aspect of the claim is identified as a further difference.
In a related art, Fang teaches:
wherein the determining whether the user has maintained continuous control in control of the first computing device includes: 
interpreting, by the security component, visual data provided by the first computing device to determine whether the visual data indicates the user has maintained continuous possession of the first computing device (Fang, the Abstract: face identifying module … for user authentication; page 4, lines 11-18: face authentication… if successful, continues to authentication).
Bell and Fang are analogous art, because they are in a similar field of endeavor in improving user authentication by using multifactor authentication techniques.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Fang’s face authentication to visually identify an authentic user.  The rationale for this combination is to use known technique to improve similar system concerning the use of additional factors for authentication.  This technique can be implemented by software and would have produced predictable results with reasonable expectation of success. For this combination, the motivation would have been to improve the level of security by including an additional visual data of user authentication.

As per claim 8, Bell anticipates the method of claim 5, wherein the determining, by the security component, from data indicative of user location whether the user has remained within a threshold distance of the first computing device includes: 
interpreting, by the security component, visual data provided by the first computing device to determine whether the visual data indicates the user has remained within a threshold distance of the first computing device (Fang, the Abstract: face identifying module … for user authentication; page 4, lines 11-18: face authentication… if successful, continues to authentication), wherein: 
a determination that the user has remained in control, includes a determination that the user has remained within the threshold distance from the first computing device (Fang, page 4, lines 6-7: if the score is less than a certain threshold, it indicates that the authentication is successful), and a determination is that the user does not remain in control includes a determination that the user does not remain within the threshold distance from the first computing device (Fang, page 4, lines 7-8: if greater than or equal to the threshold value, it indicates that authentication failed).
Bell and Fang are analogous art, because they are in a similar field of endeavor in improving user authentication by using multifactor authentication techniques.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Fang’s face authentication to visually identify an authentic user.  For this combination, the motivation would have been to improve the user authentication with visual data by using a threshold.

As per claim 14, Bell anticipates the non-transitory, computer-readable medium of claim 12, but does not explicitly disclose using visual data for an indication that the user has maintained continuous possession of the first computing device.  This aspect of the claim is identified as a further difference.
In a related art, Fang teaches:
wherein the determine whether the user has maintained continuous control in control of the first computing device includes: 
interpreting visual data provided by the first computing device to determine whether the visual data indicates the user has maintained continuous possession of the first computing device (Fang, the Abstract: face identifying module … for user authentication; page 4, lines 11-18: face authentication… if successful, continues to authentication).
Bell and Fang are analogous art, because they are in a similar field of endeavor in improving user authentication by using multifactor authentication techniques.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Fang’s face authentication to visually identify an authentic user.  The rationale for this combination is to use known technique to improve similar system concerning the use of additional factors for authentication.  This technique can be implemented by software and would have produced predictable results with reasonable expectation of success. For this combination, the motivation would have been to improve the level of security by including an additional visual data of user authentication.

As per claim 19, Bell anticipates the system of claim 17, but does not explicitly disclose using visual data for an indication that the user has maintained continuous possession of the first computing device.  This aspect of the claim is identified as a further difference.
In a related art, Fang teaches:
wherein the determine whether the user has maintained continuous control in control of the first computing device includes:
interpreting visual data provided by the first computing device to determine whether the visual data indicates the user has maintained continuous possession of the first computing device (Fang, the Abstract: face identifying module … for user authentication; page 4, lines 11-18: face authentication… if successful, continues to authentication).
Bell and Fang are analogous art, because they are in a similar field of endeavor in improving user authentication by using multifactor authentication techniques.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Fang’s face authentication to visually identify an authentic user.  The rationale for this combination is to use known technique to improve similar system concerning the use of additional factors for authentication.  This technique can be implemented by software and would have produced predictable results with reasonable expectation of success. For this combination, the motivation would have been to improve the level of security by including an additional visual data of user authentication.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The claim 9 recites elements of “wherein, when the determination is that the user does not remain within the threshold distance from the first computing device, the method further includes: 
issuing instructions, by the security component, that cause the first computing device to enter the unlocked state when: 
the security component determines, from interpreting additional visual data provided by the first computing device, that the user has returned within the threshold distance from the first computing device after a first period of time; and 
the security component determines, from interpreting the additional visual data, that the user was in continuous possession of the second electronic device during the first period of time.”  These elements and the features thereof including a determination that the user was in continuous possession of the second electronic device during the first period of time, in combination with the other limitations in the claims 1, 5, and 8, are not anticipated by, nor made obvious over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        09/20/2022